Civil action for trespass which involved the true location of the dividing line between the premises of plaintiff and defendants who were adjoining landowners. The locus in quo is a strip of land about 28 feet wide, to which both parties claimed title and possession. *Page 502 
Upon issues joined, there was a verdict and judgment in favor of defendants. Plaintiff appealed.
Plaintiff's exceptions and assignments of error relate only to the charge of the court upon general propositions of law, and after a careful investigation of the record we find no sufficient reason for disturbing the verdict and judgment.
Plaintiff alleged that he was the owner and in possession of a certain tract of land, including the locus in quo. It was not denied that plaintiff and defendants were abutting property owners, but it was the contention of defendants that plaintiff's deed did not cover the land in controversy, and that their own possession of said premises was rightful and lawful. Upon this disputed question of fact the jury's verdict was adverse to the plaintiff.
The exceptions must be overruled.
No error.